Citation Nr: 0309147	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  94-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service connected right 
knee disability.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to March 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a January 1993 rating decision, the RO 
increased the disability evaluation for right knee disorder 
from 10 to 20 percent disabling.  In February 1994, the 
veteran testified at a travel board hearing chaired by C.W. 
Symanski who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b), and who is the 
Veterans Law Judge responsible for making a final 
determination in this case.  In February 1996, the Board 
remanded the claim to the RO for further development.

In May 1997, the RO issued a Supplemental Statement of the 
Case (SSOC) which increased the evaluation for the veteran's 
right knee disorder to 30 percent disabling.  The Board again 
remanded the claim to the RO in November 1997 for further 
development.  Following completion of the requested 
development, the RO continued the denial for an increased 
rating and returned the case to the Board for further 
appellate review.  This issue will be addressed in the remand 
following this decision.

In a November 2002 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder as secondary to service 
connected right knee disability.  The veteran filed a timely 
Notice of Disagreement (NOD) in January 2003, and the RO 
issued a Statement of the Case (SOC) on February 28, 2003.  
That same day, the RO transferred the veteran's case to the 
Board for appellate review of the right knee increased rating 
claim.  In a March 2003 Written Brief Presentation, the 
veteran's representative argued questions of law and fact 
with respect to the RO's denial of the secondary service 
connection claim.  The Board finds that the March 2003 
Written Brief Presentation satisfies the criterion for a 
timely filed Substantive Appeal.  38 C.F.R. §§ 20.202, 
20.203, 20.300, 20.302(b) (2002).

The Board notes that a VA examiner's opinion in December 1999 
reasonably raises claims for entitlement to aid and 
attendance and/or housebound benefits as well as entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
These claims are referred to the RO for appropriate action.


FINDING OF FACT

The veteran's major depression with psychotic features is 
proximately due to chronic pain of the service connected 
right knee.


CONCLUSION OF LAW

Major depression with psychotic features is proximately due 
to service connected right knee disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Briefly summarized, the veteran underwent in-service surgical 
treatment for osteochondritis dessecans of the right knee in 
July 1976.  Osteochondritis dissecans is inflammation of both 
bone and cartilage resulting in the splitting of pieces of 
cartilage in the joint.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 28TH Edition, p. 1199 (1998).  His subsequent 
clinical records and examination reports reflect a long-
standing history of right knee pain, loss of motion and 
complaint of instability with several surgical procedures 
performed.  In the 1990's, he sought treatment at VA's Pain 
Management Clinic and the Mental Health Clinic.

According to several letters written by the veteran's 
treating anesthesiologist at the VA Pain Management Clinic, 
the veteran manifests severe degenerative joint disease of 
the knees and is in need of a total knee arthroplasty.  This 
physician feels that the veteran's pain is so severe as to 
render him wheelchair bound and unable to work.  

In January 1999, a VA clinical psychologist noted that the 
veteran was manifesting depressive, anxiety and somatization 
symptoms largely due to his right knee pain and disability.  
Another opinion noted that the veteran's chart was reviewed 
in determining that the veteran was manifesting depressive 
and anxiety problems which were largely due to his service 
connected knee disability.

In June 1999, the veteran underwent VA joints examination.  
Following examination, the examiner provided the following 
opinion: 

The patient's physical examination of the 
joints does not reveal significant abnormality 
to account for the severe pain and for his 
being confined to the wheelchair.  I am of the 
opinion that this patient's joint pains are 
influenced by his mental illness.

This patient is very brief in his history and 
he is not cooperative with the history or 
physical examination.

In July 2000, the veteran underwent VA mental disorders 
examination with benefit of review of his claims folder.  
Following interview and mental status examination, the 
examiner provided a diagnosis of depression, not otherwise 
specified (NOS), and opinion that the veteran's depression 
was probably service connected as related to his right knee 
disability.  However, it was noted that psychological testing 
should be repeated for possible diagnoses of personality 
disorder, malingering or exaggeration of symptoms.

Also in July 2000, the veteran underwent VA examination, by 
an orthopedic surgeon from the Orthopaedic Clinic of 
Avoyelles, Inc., with benefit of review of his claims folder.  
Following examination, the examiner offered the following 
comments: 

[The veteran] has a right knee impairment of 
arthritis, history of osteochondritis 
dissecans of the medial femoral condyle and 
chondromalacia of patella.  The extent is that 
of a moderate knee involvement.  He exhibits 
symptomatology of a severe knee disability.  
The nature of the knee disability was directly 
related to the injury he had while on active 
duty in 1976.  He has several positive Waddell 
signs which color the true objective findings 
that the veteran has.  He is unable to move 
the leg because of pain, unable to put weight 
on the leg because of pain, and inability to 
sit comfortably because of the knee symptoms 
out of proportion to the objective findings.  
This would favor some influence of a somatic 
reaction to the chronic pain with some mental 
component contributing to the severity and 
continued knee complaints. 

It is my opinion, that with the mental 
component not being present, that the veteran 
could readily ambulate with the use of at 
least one cane or crutch and would be able to 
function independently, but would still be 
unable to perform full work status.

In August 2000, the veteran underwent VA psychological 
evaluation.  A review of his medical chart noted clinical 
visits for depression, painful right knee, pain management, 
paranoid type schizophrenia, and anxiety.  An MMPI in May 
1998 showed apparent extreme exaggeration and over reporting, 
to include a very large number of symptoms not even endorsed 
by hospitalized VA patients.  His MMPI2 and MMCI2 testing 
suggested "extremely high over-reporting and exaggeration of 
symptoms and problems."  It was the psychologists opinion 
that the veteran "was attempting to appear much more 
dysfunctional than he otherwise seemed."  He was given 
provisional diagnoses of possible adverse effects of 
medications versus possible noncompliance with treatment, 
relational problem NOS, and otherwise probable malingering.

In March 2001, the veteran underwent VA mental disorders 
examination with benefit of review of the claims folder.  The 
examiner noted the discrepancy between the veteran's right 
knee complaints and demonstrated demonstrable pathology in 
conjunction with the previous observations of depression may 
be playing a role with regard to his right knee complaint.  
Following mental status examination, the examiner offered a 
diagnosis of major depression with psychotic features, and 
offered the following opinion:

If the question being put is whether or not 
this man's depression contributes to his 
chronic pain condition and the difficulties 
with his knee, the answer is yes.  Certainly 
what this veteran is exhibiting is completely 
congruent with our knowledge of chronic pain 
and associated depression.  The pain feeds 
into the depression, and conversely the 
depression feeds into the pain.  At this 
state, it is going to be very difficult to do 
much because of the persistent, chronic and 
long-standing nature of the problem.  If, in 
fact, he is taking his medications (and it 
seems that he probably is), then they are not 
providing much clinical relief for depression.  
I am not sure that I have any answers other 
than to suggest that it might be wise to 
change his antidepressant or increase the dose 
level.  I think that ultimately the only way 
we can deal with this is that he really should 
have surgery on that knee.

Thereafter, the veteran's VA clinical records include an 
October 2001 notation of major depression "probably 
secondary to general medical condition and chronic pain."  
He was noted to be taking Oxycodone due to right knee pain.

In December 2001, a VA examiner noted review of the March 
2001 examination report and indicated his concurrence in the 
findings.  In January 2002, a different VA examiner provided 
diagnoses of major depression with psychotic features and 
personality disorder, NOS.  The examiner provided opinion 
that the veteran had poor coping skills and was exaggerating 
his symptoms, and that in-service events was not the cause of 
his current depression.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may be established on a 
secondary basis for disability which is proximately due to or 
the result of a service connected disease or injury.  See 
also 38 C.F.R. § 3.310(a) (2002).  The Court of Appeals for 
Veterans Claims has construed this provision as entailing 
"any additional impairment of earning capacity resulting from 
an already service connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. § 3.129(a) (2002).

The veteran contends that he manifests an acquired 
psychiatric disorder proximately caused by chronic pain of 
the service connected right knee.  His VA clinical records 
reflect his psychiatric treatment at the Mental Health Clinic 
and the Pain Management Center which refer to a possible 
etiology of chronic pain.  VA examination reports dated July 
2000, March 2001 and December 2001 provide opinion that the 
veteran manifests an acquired psychiatric disorder, diagnosed 
as major depression with psychotic features, which is 
"probably" caused by chronic pain of the service connected 
right knee.  The VA examiner in January 2002 did not address 
the secondary service connection issue.  

As noted by the Allen court, secondary service connection for 
a disability only requires evidence that a service connected 
disability results in "an additional impairment of earning 
capacity."  Allen, 7 Vet. App. at 448.  There is unrebutted 
opinion of record that the veteran's major depression with 
psychotic features is proximately due to chronic pain of the 
service connected right knee.  Therefore, service connection 
for major depression with psychotic features as secondary to 
service connected right knee disability is granted.  


ORDER

Service connection for major depression with psychotic 
features as secondary to service connected right knee 
disability is granted.  


REMAND

In November 1997, the Board remanded the issue of entitlement 
to an increased rating for right knee disability, in part, to 
obtain medical opinion as to whether the veteran's surgical 
scars were tender and painful.  Effective August 30, 2002, VA 
revised the criteria for evaluating disabilities of the skin, 
to include scars.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  Due to the regulatory changes, the veteran requires 
an additional VA examination under a protocol consistent with 
the new criteria for Diagnostic Codes 7801-7803.

The Board next notes that the orthopedic examination reports 
do not directly address the extent, if any, of the veteran's 
functional loss of use of the right knee.  This deficiency is 
due, in part, to the veteran's inability to fully cooperate 
with VA examination.  However, the Board notes that the 
veteran was determined to have mild degenerative joint 
disease of the right knee by VA x-ray examination in July 
1998.  The currently assigned 30 percent rating under 
Diagnostic Code 5257 contemplates severe recurrent 
subluxation or lateral instability under Diagnostic Code 
5257, but not limitation of motion.  On readjudication, the 
RO must consider whether a separate 10 percent rating for 
arthritis with compensable limitation of motion is warranted 
in this case.  VAOPGCPREC 9-98 (Aug. 14, 1998); 38 C.F.R. 
§§ 4.40, 4.45 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
clinical records from the Alexandria, 
Louisiana VA Medical Center since October 
2001.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

3.  Following completion of the foregoing 
development, the RO should schedule the 
veteran for a skin examination, with 
benefit of review of the claims folder, in 
order to determine the current nature and 
severity of his surgical scars of the 
right knee.  The examiner should provide a 
measurement, in square inches, of the area 
encompassed by the surgical scars.  The 
examiner should also provide findings 
pertaining to the presence or absence of 
soft tissue damage, frequent loss of 
covering of skin over the scar(s), pain on 
examination, and whether such scar(s) 
result in limitation of motion of the part 
affected.  Unretouched color photographs 
of the scar(s) should be taken and 
associated with the claims folder.

4. The RO should also schedule the veteran 
for an orthopedic examination, with 
benefit of review of the claims folder, in 
order to determine the current nature and 
severity of his right knee disability.  
Complete range of motion studies and all 
indicated tests, should be conducted.  The 
examiner should be requested to provide 
opinion as to the extent of  functional 
impairment (pain, weakness, fatigue, 
flare-ups etc.) in terms of additional 
loss of motion.  The examiner should also 
provide opinion as to whether the 
veteran's right knee disability markedly 
interferes with his capacity to perform 
substantially gainful employment.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination for review.

5.  Thereafter, the RO should readjudicate 
the claim on appeal.  In so doing, the RO 
should consider the new regulations 
pertaining to rating scars, and address 
the question as to whether the veteran is 
entitled to a separate rating for right 
knee arthritis with limitation of motion 
under Diagnostic Code 5003-5010 as 
provided by VAOPGCPREC 9-98 (Aug. 14, 
1998).  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



